Citation Nr: 0711105	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than March 17, 1998, 
for service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied the veteran's claim for an 
effective date earlier than March 17, 1998, for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal on this claim in September 
2004 and requested an RO hearing.  In a written statement 
received at the RO in January 2005, the veteran's service 
representative withdrew the veteran's request for an RO 
hearing and instead requested a videoconference Board 
hearing.  On a VA Form 646 received at the RO in March 2005, 
the veteran's service representative withdrew the veteran's 
request for a videoconference Board hearing.  See 38 C.F.R. 
§ 20.204.

In July 2006, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a November 2006 rating decision, the RO determined that, 
because there was no clear and unmistakable error in a 
December 1970 rating decision, the veteran was not entitled 
to an effective date earlier than March 17, 1998, for service 
connection for PTSD.  


FINDINGS OF FACT

1.  In a decision issued on December 30, 1970, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for an emotionally unstable personality; a timely 
appeal was not initiated with respect to this decision.

2.  On a VA Form 21-4138 date-stamped as received by VA on 
March 7, 1983, the veteran filed a claim for service 
connection for PTSD; he and his service representative did 
not respond to a letter from VA dated on June 30, 1983, 
requesting medical evidence in support of this claim, within 
1 year of the date of this letter.

3.  In a decision dated on August 31, 1998, and issued on 
September 8, 1998, the RO granted service connection for PTSD 
and assigned an effective date of March 17, 1998, the date of 
receipt of the original claim for service connection.  A 
timely appeal was not initiated with respect to this 
decision.

4.  In a memorandum from the veteran's service representative 
that was date-stamped as received by VA on March 17, 1998, 
the veteran filed his claim for service connection for PTSD.

5.  The veteran has been in receipt of a 70 percent 
disability evaluation for his service-connected PTSD since 
March 17, 1998.

6.  With the exception of a claim filed in March 1983 that 
was subsequently abandoned, there is no other communication 
from the veteran or his service representative between 
December 30, 1970, and March 17, 1998, indicating that he was 
claiming service connection for PTSD.

7.  Neither the December 30, 1970, RO decision that denied 
service connection for an emotionally unstable personality, 
nor the September 8, 1998, RO decision that assigned the 
March 17, 1998, effective date for service connection for 
PTSD was undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in either the December 30, 1970, RO decision 
that denied service connection for an emotionally unstable 
personality or the September 1998 RO decision that assigned 
the March 17, 1998, effective date for service connection for 
PTSD; the criteria for entitlement to an effective date prior 
to March 17, 1998, for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2003 and July 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim; the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the August 2003 VCAA notice was issued prior to the 
February 2004 rating decision that is the subject of this 
appeal.  Pursuant to the Board's July 2006 remand, the 
veteran was provided with notice of the Dingess requirements 
in July 2006.  To the extent that there was any timing 
deficiency with the notices provided to the veteran, the 
currently appealed claim was subsequently readjudicated in a 
supplemental statement of the case (SSOC) issued in December 
2006, after all VCAA and Dingess notice had been provided.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the December 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

As to the timing of the notice of the Dingess requirements, 
while such notice was post-decisional, the Veterans Court 
also has held recently that post-decisional notice is not 
prejudicial where the timing of the notice did not affect the 
essential fairness of the adjudication.  Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  Further, the 
Board finds that, since the preponderance of the evidence is 
against the claim for an earlier effective date, any timing 
deficiency with respect to notice of an earlier effective 
date is moot.  See Dingess, supra.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap, supra.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  There is no indication of any 
additional relevant evidence that has not been obtained, to 
include VA medical records dated prior to March 17, 1998.  
There is no duty to provide an examination or a medical 
opinion because such evidence would not be relevant to the 
earlier effective date issue on appeal; any relevant medical 
evidence would be dated prior to March 17, 1998.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the claims file shows that, in a rating decision 
dated on December 22, 1970, the RO in Muskogee, Oklahoma, 
denied the veteran's claim for service connection for an 
emotionally unstable personality and granted a claim for 
service connection for a right knee injury, assigning a 
20 percent evaluation effective June 27, 1970 (the date that 
VA received the veteran's claims).  The award letter for this 
rating decision was issued on December 30, 1970.  As there is 
no notice of disagreement with this rating decision, it 
became final.

The next communication from the veteran and his service 
representative occurred on March 7, 1983, when the veteran 
submitted a signed VA Form 21-4138, "Statement In Support Of 
Claim," and a written statement.  This document was date-
stamped as received at the RO on March 7, 1983.

A review of the VA Form 21-4138 received at the RO on 
March 7, 1983, indicates that the veteran filed a claim for 
service connection for PTSD.  He notified VA that he had 
moved to the jurisdiction of the RO in Albuquerque, New 
Mexico.  He stated that he had been involved in combat in 
Vietnam during the Tet Offensive in 1968 and "we were under 
sniper fire every evening."  He also described his claimed 
PTSD symptoms.  The veteran signed this form but did not date 
it.

In a letter dated on June 8, 1983, and date-stamped as 
received by the RO on June 13, 1983, the veteran's service 
representative requested a response from VA to the veteran's 
claim for service connection for PTSD.

In Deferred Rating Decision dated on June 17, 1983, a rating 
specialist at the RO stated that, "The veteran should submit 
medical evidence in support of his claim for a chronic 
nervous disorder."  The rating specialist also stated that 
the RO should request the veteran's "201 file" or service 
personnel records.

A letter dated on June 30, 1983, from the Albuquerque RO to 
the veteran requested that he submit medical evidence in 
support of his claim to VA within 30 days.  A copy of this 
letter also was sent to the veteran's service representative.

The RO received the veteran's service personnel records on 
July 22, 1983.  These records show that the veteran served in 
Vietnam from August 1968 to June 1969.  He participated in 
the defense of South Vietnam and in Operation MEADE RIVER.  
He was awarded the Vietnam Service Medal w/device, the 
Vietnam Campaign Medal, and the Combat Action Ribbon.

The veteran requested a copy of his medical records on a VA 
Form 21-4138 dated on December 17, 1983, and date-stamped as 
received by the RO on December 29, 1983.  It appears that 
these records were released to him on January 22, 1984.

In a memorandum from the veteran's service representative 
dated on March 16, 1998, and date-stamped as received by VA 
on March 17, 1998, the veteran requested an increased rating 
for service-connected PTSD.  Since service connection was not 
in effect for PTSD at that time, the RO reasonably 
interpreted this statement as a new claim for service 
connection for PTSD.

In a rating decision dated on August 31, 1998, the RO granted 
the veteran's claim for service connection for PTSD, 
assigning a 70 percent evaluation effective March 17, 1998 
(the date that VA received this claim).  The RO issued this 
decision to the veteran and his service representative on 
September 8, 1998, along with a cover letter and a notice of 
his appellate rights.  As there is no notice of disagreement 
with this rating decision, it became final. 

On November 17, 1999, the RO received correspondence from the 
veteran's congressional representative concerning his 
service-connected PTSD.  Attached to this correspondence was 
a statement from the veteran in which he contended that his 
PTSD had been misdiagnosed during active service as an 
emotionally unstable personality.

The RO responded to the veteran's congressional 
representative in a letter dated on November 19, 1999.  In 
that letter, the RO noted that the veteran had not timely 
appealed the September 1998 rating decision, which had 
granted service connection for PTSD, and this decision had 
become final.  A copy of this letter was sent to the 
veteran's service representative.

In a letter dated on June 24, 2003, and date-stamped as 
received by VA on July 2, 2003, the veteran notified VA that 
he had moved to the jurisdiction of the RO in Boise, Idaho.  
He also requested an earlier effective date than March 17, 
1998, for service connection for PTSD.  He stated that he had 
been discharged from active service "for psychiatric 
reasons.  I believe that a series of errors were made in 
determining my disability status over a period of 6 months 
immediately following my discharge."  He contended that the 
effective date for his service-connected PTSD should be the 
date of his discharge from active service.

In a letter dated on August 31, 2003, and date-stamped as 
received by the RO on September 4, 2003, the veteran 
described his claimed in-service stressors and alleged errors 
by VA in evaluating his claim for service connection for 
PTSD.  

The veteran submitted a VA Form 21-4138 dated on December 30, 
2003, and date-stamped as received by the RO on January 6, 
2004, in which he requested "100 percent compensation" for 
service-connected PTSD.  He also attached a copy of his 
August 31, 2003, letter.

In statements on his Notice of Disagreement, which was dated 
on March 3, 2004, and date-stamped as received at the RO on 
March 8, 2004, the veteran contended that he had been 
incorrectly diagnosed with "personality defects" during 
active service.  Instead, he contended that he had suffered 
from PTSD on active service since experiencing trauma in 
September 1968 as a result of a friendly fire incident.  

On a VA Form 646 dated on March 30, 2005, and date-stamped as 
received by the RO on March 30, 2005, the veteran's service 
representative contended that the effective date for the 
veteran's service-connected PTSD should be the date of his 
discharge from active service.  The representative also 
contended that the veteran had been misdiagnosed during 
active service with an emotionally unstable personality 
disorder and that this "was no longer considered a viable 
medical diagnosis at the time [that] it was given."

In a "VCAA Notice Response" signed by the veteran, dated on 
September 11, 2006, and date-stamped as received by the RO on 
September 18, 2006, the veteran informed VA that he had no 
further information or evidence to submit in support of his 
claim.

In a "Hearing Memorandum" dated on March 15, 2007, the 
veteran's service representative contended that the veteran 
had filed a claim for service connection for  PTSD within the 
first post-service year and, but for clear and unmistakable 
error, this claim would have been granted by VA at that time.  
The representative disputed the in-service diagnosis of a 
personality disorder and the results of a VA examination in 
August 1970.


Analysis

In general, except as otherwise provided, the effective date 
of an evaluation for an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran has asserted that he is entitled to an effective 
date earlier than March 17, 1998, for service connection for 
PTSD based on an allegation that he has suffered from PTSD 
symptoms since active service and that his PTSD was 
misdiagnosed during active service and within the first post-
service year as an emotionally unstable personality disorder.  
The Board observes, however, that the law and regulations on 
effective dates of awards of disability compensation are 
clear.  The effective date of an original claim for 
compensation or a claim for compensation reopened after a 
final disallowance is the date that entitlement arose or the 
date that the claim was received by VA, whichever is the 
later date (emphasis added).  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The veteran's claim for service connection for an emotionally 
unstable personality disorder was denied by a rating decision 
dated on December 22, 1970, and issued on December 30, 1970.  
After the veteran filed a claim for service connection for 
PTSD on March 17, 1998, in a September 1998 rating decision, 
the RO granted service connection effective from that date 
(the date that VA received this claim).  Neither decision was 
appealed.  Both decisions are final absent a showing of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105.

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curiam), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)); Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As explained in more detail below, the December 1970 and 
September 1998 RO decisions were supported by the evidence on 
file at the time of these decisions and the applicable law 
and regulations.  Neither decision was undebatably erroneous.  
Accordingly, there is no CUE in either decision.

The veteran's claim of entitlement to service connection for 
PTSD was date-stamped as received by the RO on March 17, 
1998.  A review of the claims file shows that, between 
December 22, 1970, and March 17, 1998, the only communication 
between the veteran and/or his service representative and VA 
concerning a claim for service connection for PTSD occurred 
when he submitted a VA Form 21-4138 that was date-stamped as 
received at the RO on March 7, 1983.  The veteran's service 
representative followed up with a letter to the RO that was 
dated on June 8, 1983, and date-stamped as received at the RO 
on June 13, 1983.  The RO responded to the veteran and his 
service representative with a letter dated on June 30, 1983, 
requesting that the veteran submit medical evidence in 
support of his claim.  

Under 38 C.F.R. § 3.158(a), in an original claim, where 
evidence requested in connection with the claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  Further, 38 C.F.R. 
§ 3.158(a) provides that after the expiration of one year, 
further action will not be taken unless a new claim is 
received and, should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  See 38 C.F.R. § 3.158(a) (2006).

Here, the undisputed fact is that both the veteran and his 
service representative failed to respond to the June 1983 
letter from VA requesting that he submit medical evidence in 
support of his claim for service connection for PTSD.  There 
is no indication in the record that the veteran contacted the 
RO about this claim at any time between June 30, 1983, and at 
least March 1998, the date of his service representative's 
memorandum filing a new claim for service connection for 
PTSD.  The RO did not receive a response to the June 1983 
letter until it received this memorandum from the veteran's 
service representative on March 17, 1998.  Nor was there any 
communication from the veteran and/or his service 
representative to VA between June 1983 and March 1998 
providing the requested medical evidence to support the claim 
or indicating an intent to file a new claim for service 
connection for  PTSD.  Since the response concerning a claim 
for service connection for PTSD was received in March 1998, 
almost 15 years after it was requested by VA in June 1983, 
the Board finds that the veteran abandoned his March 1983 
claim for service connection for PTSD.  Id.

The veteran and his service representative have asserted that 
VA committed error in not sending a second letter concerning 
a claim for service connection for PTSD after the initial 
letter was mailed to them on June 30, 1983.  However, the 
Board finds that the preponderance of the evidence shows that 
June 30, 1983, letter from the RO was not returned as 
undeliverable to either the veteran or his service 
representative.  In fact, the Board notes that the veteran 
continued to correspond with VA after the June 1983 letter 
and requested a copy of his medical records from the RO in 
December 1983.  There is no clear evidence that the veteran 
and his service representative did not receive notice of VA's 
June 1983 request for medical evidence in support of his 
claim for service connection for PTSD.  In the absence of 
such evidence, the law presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notice for VA purposes is a written notice 
sent to the claimant's last address of record.  See 38 C.F.R. 
§ 3.1(q) (2006).  And VA was not informed of the veteran's 
new address of record until June 2003 when he filed his claim 
for an earlier effective date than March 17, 1998, for 
service connection for PTSD.  Finally, with respect to the 
contention that VA failed in its duty to assist the veteran 
by not sending a second letter to him or his service 
representative requesting medical evidence in support of his 
claim after the initial letter was mailed to them in June 
1983, the Board observes that the Veterans Court has held 
that the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

With regard to the assertion that the veteran's PTSD was 
misdiagnosed prior to March 17, 1998, entitling him to an 
earlier effective date, the Board recognizes that the veteran 
received outpatient mental health treatment between his 
service separation in June 1970 and March 1998; however, none 
of the post-service medical evidence dated between June 1970 
and March 1998 contains a diagnosis of PTSD based on a 
credible in-service stressor.  See 38 C.F.R. §§ 3.303, 
3.304(f) (2006).   Nor was any medical evidence showing a 
diagnosis of PTSD based on a credible in-service stressor 
received by VA until after the veteran filed his claim for 
service connection for PTSD on March 17, 1998.  The post-
service medical evidence shows that the veteran received a 
variety of psychiatric diagnoses following active service, to 
include a diagnosis of "paranoidal personality" by Dr. J.R. 
(-initials used to protect privacy) in August 1970. 

The veteran and his service representative have asserted that 
Dr. J.R. misdiagnosed the veteran's PTSD as a personality 
disorder and that, but for this alleged misdiagnosis, the 
post-service medical evidence shows treatment for PTSD within 
the first post-service year and entitles the veteran to an 
effective date for PTSD of June 26, 1970, or the date of his 
discharge from active service.  However, as the RO noted in 
the currently appealed rating decision issued in February 
2004, there was no evidence of a diagnosis of PTSD, including 
within the first post-service year, at the time of the 
original rating decision in December 1970.  As noted above, 
it was not until after the veteran filed his claim in March 
1998 that a diagnosis of PTSD was established and treatment 
for the disorder ensued.  Nor does the August 1970 VA 
examination report constitute an informal claim for service 
connection for PTSD because no such claim was filed within 
1 year of this examination.  That is, the veteran did not 
file a claim identifying the benefit in question, service 
connection for PTSD, within a year of this 1970 examination 
or until March 1998 since, as noted above, a claim for 
service connection for PTSD filed in March 1983 was 
subsequently abandoned.  See 38 C.F.R. §§ 3.157, 3.158(a). 

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date than March 17, 1998, for service connection 
for PTSD.  There is no evidence that the veteran's claim for 
service connection for PTSD was received by VA prior to 
March 17, 1998.  And an earlier claim for service connection 
for PTSD filed in March 1983 was subsequently abandoned when 
both the veteran and his service representative failed to 
respond to VA's request for medical evidence in support of 
this claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than March 17, 1998, 
for service connection for post-traumatic stress disorder is 
denied.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


